 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMIE STEPHEN,                                   No. 2:18-cv-1796 KJM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    E. MONTEJO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges deliberate indifference to his serious medical needs in

19   violation of the Eighth Amendment. In an order filed September 20, 2018, this court found

20   plaintiff failed to state any claims cognizable under § 1983 and gave plaintiff leave to file an

21   amended complaint on his Eighth Amendment claims. (ECF No. 6.) On October 5, 2018,

22   plaintiff filed a first amended complaint. (ECF No. 10.) The court has not yet screened this

23   amended complaint.

24          On December 10, 2018, plaintiff filed a request that the court issue a subpoena for the

25   production of documents. (ECF No. 11.) Plaintiff is advised that issuance of a subpoena

26   constitutes discovery and discovery will not commence until three things happen. First, the court

27   must find that plaintiff has stated a cognizable claim for relief and order service of the complaint

28   ////
                                                        1
 1   on defendants. Second, defendants must file an answer. Third, after an answer is filed, the court

 2   will issue an order permitting discovery to commence.

 3            Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for issuance of a

 4   subpoena (ECF No. 11) is denied as premature.

 5   Dated: December 20, 2018

 6

 7

 8

 9

10

11

12

13   DLB:9
     DB/prisoner-civil rights/step1796.subp
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
